                          Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 1 of 31



                 1 Ann McFarland Draper (Bar No. 065669)
                   courts@draperlaw.net
                 2 Draper Law Offices
                   75 Broadway, Suite 202
                 3 San Francisco, California 94111
                   Telephone:    (415) 989-5620
                 4
                   QUINN EMANUEL URQUHART & SULLIVAN, LLP
                 5 Kevin P.B. Johnson (Bar No. 177129)
                   kevinjohnson@quinnemanuel.com
                 6 Andrea Pallios Roberts (Bar No. 228128)
                   andreaproberts@quinnemanuel.com
                 7 555 Twin Dolphin Drive, 5th Floor
                   Redwood Shores, California 94065-2139
                 8 Telephone:    (650) 801-5000
                   Facsimile:    (650) 801-5100
                 9
                   Ed DeFranco (Bar No. 165596)
                10 eddefranco@quinnemanuel.com
                   51 Madison Avenue, 22nd Floor
                11 New York, NY 10010
                   Telephone:    (212) 849-7000
                12 Facsimile:    (212) 849-7100

                13 John E. Nathan (Pro Hac Vice)
                   jnathan155@yahoo.com
                14 John E. Nathan LLC
                   1175 Park Avenue
                15 New York, NY 10128
                   Telephone:     (917) 960-1667
                16
                   Attorneys for Defendants and Counterclaimants
                17

                18                                 UNITED STATES DISTRICT COURT
                19                  NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                20 TECHSHOP, INC., a California corporation,       CASE NO. 4:18-CV-01044-HSG (JCS)
                   DORIS A. KAELIN, in her capacity as
                21 Chapter 7 trustee for TECHSHOP, INC.,           DEFENDANTS’ AMENDED RENEWED
                                                                   MOTION FOR JUDGMENT AS A
                22                   Plaintiff,                    MATTER OF LAW PURSUANT TO FED
                                                                   R. CIV. P. 50(b)
                23            vs.

                24 DAN RASURE, et al.,                             Jury Trial held June 3-11, 2019.
                                                                   Judge: Haywood S. Gilliam, Jr.
                25                   Defendants.

                26
                         AND RELATED COUNTERCLAIMS
                27

                28

                                                                             Case No. 4:18-CV-01044-HSG (JCS)
08876-00001/11008144.1        DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                         Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 2 of 31



                  1                              NOTICE OF MOTION AND MOTION
                  2          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                  3          PLEASE TAKE NOTICE that on November 7, 2019, pursuant to Fed. R. Civ. P. 50(b)

                  4 Defendants will and hereby do renew their motion for judgment as a matter of law first made

                  5 orally at the close of Plaintiffs’ case on June 6, 2019 and supported by written briefing on June 10,

                  6 2019. (Dkt. 207). The judgment sought is dismissal with prejudice of the First Amended

                  7 Complaint. (Dkt. 45). This renewed motion for judgment as a matter of law is made on the

                  8 grounds that there was no evidence to support the jury’s verdict that: (1) Defendants’ use of

                  9 “TechShop 2.0” infringed Plaintiff’s TECHSHOP marks for more than two days—February 15

                10 and 16, 2018; or (2) Defendants’ use of “TheShop.build” infringed Plaintiff’s registered word

                11 mark TECHSHOP.

                12           This motion is based on this memorandum of points and authorities, the papers submitted

                13 in support of Defendants’ prior motion (Dkt. 207), and the records of this Court, including those

                14 regarding the trial proceedings from June 3, 2019 through June 12, 2019.

                15           Defendants respectfully request that the Court enter judgment as a matter of law that: (1)

                16 Defendants’ use of the name “TechShop 2.0” did not infringe Plaintiff’s marks for more than two

                17 days (February 15-16, 2018); and (2) Defendants’ use of the “TheShop.build” did not infringe

                18 Plaintiff’s registered marks. A proposed Order accompanies this motion.
                19

                20

                21

                22

                23

                24

                25

                26

                27

                28

08876-00001/11008144.1                                                       Case No. 4:18-CV-01044-HSG (JCS)
                                                                       -i-
                              DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                              Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 3 of 31



                  1                                                         TABLE OF CONTENTS
                                                                                                                                                               Page
                  2
                         NOTICE OF MOTION AND MOTION ........................................................................................... i
                  3
                         PRELIMINARY STATEMENT........................................................................................................1
                  4
                         STATEMENT OF FACTS.................................................................................................................2
                  5
                         I.        NATURE OF PLAINTIFF’S CLAIMS .................................................................................2
                  6
                         II.       STATUS OF THE PROCEEDINGS .....................................................................................2
                  7
                         III.      OVERVIEW OF EVIDENCE PRESENTED AT TRIAL.....................................................3
                  8
                         LEGAL STANDARD ........................................................................................................................9
                  9
                         ARGUMENT ...................................................................................................................................11
                10
                         I.        DEFENDANTS ARE ENTITLED TO JUDGMENT AS A MATTER OF LAW
                11                 THAT “TECHSHOP 2.0” DID NOT INFRINGE BEFORE FEBRUARY 14 OR
                                   AFTER FEBRUARY 16, 2018............................................................................................11
                12
                                   A.         Plaintiff Consented to Defendants’ Use of “TechShop 2.0” Until at Least
                13                            February 14, 2018. ...................................................................................................12

                14                 B.         Defendants Did Not Use “TechShop 2.0” After February 16, 2018........................14

                15 II.             DEFENDANTS ARE ENTITLED TO JUDGMENT AS A MATTER OF LAW
                                   THAT “THESHOP.BUILD” DOES NOT INFRINGE PLAINTIFF’S MARKS. ..............16
                16
                                   A.         Plaintiff Consented to Defendants’ Use of “TheShop.build”...................................16
                17
                                   B.         The Logo for “TheShop.build” Cannot Infringe as a Matter of Law Because
                18                            TECHSHOP Is Only Registered as a Word Mark. ..................................................17
                19                 C.         There is No Evidence That “TheShop.build” Name Infringes.................................18

                20                            1.         Strength of Mark ..........................................................................................18

                21                            2.         Proximity of Goods, Convergence of Marketing Channels, and
                                                         Likelihood of Expansion ..............................................................................19
                22
                                              3.         Similarity of Marks ......................................................................................20
                23
                                              4.         Actual Confusion..........................................................................................22
                24
                                              5.         Customer Care..............................................................................................23
                25
                                              6.         Defendants’ Intent ........................................................................................24
                26
                         CONCLUSION ................................................................................................................................25
                27

                28

08876-00001/11008144.1                                                              Case No. 4:18-CV-01044-HSG (JCS)
                                                                                               -i-
                                     DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                         Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 4 of 31



                  1                                                 TABLE OF AUTHORITIES
                  2                                                                                                                             Page(s)
                  3                                                                 Cases
                 4 555-1212.com, Inc. v. Commc’n House Int’l, Inc.,
                      157 F. Supp. 2d 1084 (N.D. Cal. 2001) ............................................................................... 15, 18
                 5 Ace v. Aetna Life Ins. Co.,
                     139 F.3d 1241 (9th Cir. 1998)....................................................................................................... 9
                 6
                   Am. Auto. Ass’n of N. California, Nevada & Utah v. Gen. Motors LLC,
                 7    367 F. Supp. 3d 1072 (N.D. Cal. 2019) ..................................................................................... 16

                 8 Am.2013
                       DJ Supply Inc. v. Am. Lighting Inc.,
                            WL 12123770 (C.D. Cal. May 2, 2013)............................................................................ 23
                 9 AMF Inc. v. Sleekcraft Boats,
                      599 F.2d 341 (9th Cir. 1979), abrogated in part on other grounds ............................... 18, 20, 24
                10 Brighton Collectibles, Inc. v. Dynasty Designs, LLC,
                      2008 WL 11339960 (S.D. Cal. Sept. 10, 2008) ......................................................................... 21
                11
                   Brookfield Commc’ns, Inc. v. W. Coast Entm’t Corp.,
                12    174 F.3d 1036 (9th Cir. 1999).................................................................................................... 23

                13 Cargill Inc. v. Progressive Dairy Sols., Inc.,
                      2008 WL 4532436 (E.D. Cal. Oct. 8, 2008), aff’d, 362 F. App’x 731 (9th Cir. 2010)................ 2
                14 Cieslikowski v. Chrysler,
                      2019 WL 978095 (C.D. Cal. Feb. 4, 2019) ................................................................................ 10
                15 Computer Access Tech. Corp. v. Catalyst Enterprises, Inc.,
                     273 F. Supp. 2d 1063 (N.D. Cal. 2003) ...................................................................................... 10
                16
                   Cutting Edge Sols., LLC v. Sustainable Low Maint. Grass, LLC,
                17    2014 WL 5361548 (N.D. Cal. Oct. 20, 2014) ............................................................................ 23

                18 Falcon  Stainless, Inc. v. Rino Companies, Inc.,
                      572 Fed.Appx. 483 (9th Cir. 2014) ............................................................................................ 18
                19 Karoun Dairies Inc. v. Los Altos Food Prod. Inc.,
                      107 F. App’x 785 (9th Cir. 2004)............................................................................................... 22
                20 Karoun Dairies, Inc. v. Karlacti, Inc.,
                      2012 WL 12846088 (S.D. Cal. Sept. 28, 2012) ......................................................................... 15
                21
                   Kennedy v. Applause, Inc.,
                22    90 F.3d 1477 (9th Cir. 1996)................................................................................................ 10, 14

                23 Ketab  Corp. v. Mesriani Law Grp.,
                      2016 WL 2902333 (C.D. Cal. May 18, 2016)............................................................................ 15
                24 Lakeside-Scott v. Multnomah Cty.,
                      556 F.3d 797 (9th Cir. 2009)...................................................................................................... 10
                25 Locomotor USA, Inc. v. Korus Co., Inc.,
                      46 F.3d 1142 (9th Cir. 1995)................................................................................................ 17, 20
                26
                   M2 Software, Inc. v. Madacy Entm’t,
                27    421 F.3d 1073 (9th Cir. 2005).................................................................................................... 19

                28 Mattel, Inc. v. MCA Records, Inc.,
                      28 F. Supp. 2d 1120 (C.D. Cal. 1998), aff’d, 296 F.3d 894 (9th Cir. 2002) .............................. 24
08876-00001/11008144.1                                                          Case No. 4:18-CV-01044-HSG (JCS)
                                                                                       -ii-
                                 DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                         Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 5 of 31



                 1 Mattel, Inc. v. Walking Mountain Prods.,
                      353 F.3d 792 (9th Cir. 2003)...................................................................................................... 18
                 2 Monster Cable Prods., Inc. v. Discovery Commc’ns, Inc.,
                      2004 WL 2445348 (N.D. Cal. Nov. 1, 2004)............................................................................. 16
                 3
                   Navcom Techonology, Inc. v. Oki Elec. Indus. Co.,
                 4   2017 WL 2617977 (N.D. Cal. June 16, 2017),
                     aff'd 756 F. App’x 682 (9th Cir. 2018).......................................................................................... 9
                 5 Network Automation, Inc. v. Advanced Sys. Concepts, Inc.,
                      638 F.3d 1137 (9th Cir. 2011).................................................................................................... 19
                 6
                   Nutri/Sys., Inc. v. Con–Stan Indus., Inc.,
                 7    809 F.2d 601, 605 (9th Cir.1987)............................................................................................... 18

                 8 One578
                        Indus., LLC v. Jim O’Neal Distrib., Inc.,
                           F.3d 1154 (9th Cir. 2009)........................................................................................ 18, 20, 23
                 9 Optimum Techs. Inc. v. Henkel Consumer Adhesives, Inc.,
                      496 F.3d 1231 (11th Cir. 2007).................................................................................................. 15
                10 Pierce Cty. Hotel Employees & Rest. Emps. Health Trust v. Elks Lodge, B.P.O.E.,
                     No. 1450, 827 F.2d 1324 (9th Cir. 1987)...................................................................................... 2
                11
                   Pinterest, Inc. v. Pintrips, Inc.,
                12    140 F. Supp.3d 997 (N.D. Cal. Oct. 21, 2015)........................................................................... 23

                13 Quality  Semiconductor, Inc. v. QLogic Corp.,
                      1994 WL 409483 (N.D. Cal. May 13, 1994) ............................................................................. 24
                14 Reserve Media, Inc. v. Efficient Frontiers, Inc.,
                      2017 WL 1377591 (C.D. Cal. April 14, 2017) .......................................................................... 22
                15 Tie Tech, Inc. v. Kinedyne Corp.,
                      296 F.3d 778 (9th Cir. 2002)...................................................................................................... 10
                16
                   Trovan Ltd. v. Pfizer Inc.,
                17    107 F. App’x 788 (9th Cir. 2004)............................................................................................... 23

                18 Venture  Corp. v. Barrett,
                      2015 WL 8479475 (N.D. Cal. Dec. 9, 2015), aff’d, 694 F. App’x 597 (9th Cir. 2017) ............ 10
                19 Villiarimo v. Aloha Island Air, Inc.,
                      281 F.3d 1054 (9th Cir. 2002).............................................................................................. 10, 14
                20
                                                                   Statutory Authorities
                21 15 U.S.C. § 1114(1) ...................................................................................................... 12, 14, 16, 17

                22 15 U.S.C. § 1114(1)(a) .............................................................................................................. 18, 24

                23                                                         Rules and Regulations

                24 Fed. R. Civ. P. 50(a)................................................................................................................ 3, 9, 10
                   Fed. R. Civ. P. 50(b).................................................................................................................. 10, 11
                25

                26

                27

                28

08876-00001/11008144.1                                                           Case No. 4:18-CV-01044-HSG (JCS)
                                                                                          -iii-
                                  DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                         Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 6 of 31



                  1 Fed. R. Civ. P. 52(c).................................................................................................................. 10, 11

                  2

                  3

                  4

                  5

                  6

                  7

                  8

                  9

                10

                11

                12

                13

                14

                15

                16

                17

                18
                19

                20

                21

                22

                23

                24

                25

                26

                27

                28

08876-00001/11008144.1                                                           Case No. 4:18-CV-01044-HSG (JCS)
                                                                                           -iv-
                                  DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                         Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 7 of 31



                  1                                   PRELIMINARY STATEMENT
                  2          Defendants Dan Rasure, TheShop.build, LLC, and TheShop.build San Francisco, LLC

                  3 (collectively “Defendants”) respectfully request that the Court grant judgment as a matter of law

                  4 that they did not infringe Plaintiff’s TECHSHOP word marks. Specifically, Defendants seek

                  5 judgment as a matter of law that any infringement by use of the name “TechShop 2.0” was for a de

                  6 minimis period of time (no more than two days), and that “TheShop.build” did not infringe

                  7 Plaintiff’s registered marks.

                  8          First, Defendants are entitled to judgment as a matter of law that they did not infringe

                  9 Plaintiff’s word marks by using the name “TechShop 2.0” for more than two days—February 15

                10 and 16, 2018. The overwhelming contemporaneous documentary evidence introduced at trial, as

                11 well as the uniform trial testimony, established that Plaintiff consented to Defendants’ use of the

                12 name “TechShop 2.0” until at least February 14, 2018. In document after document, both parties

                13 used the name “TechShop 2.0” to refer to Defendants’ business. Plaintiff publicly announced its

                14 Memorandum of Understanding with Mr. Rasure and referred to his company as “TechShop 2.0.”

                15 The earliest date on which Plaintiff voiced anything close to an objection to such use was

                16 February 14, 2018. The evidence showed that Defendants changed their name to TheShop.build

                17 two days later—on February 16, 2018. Thus, no reasonable jury could find that Defendants

                18 infringed Plaintiff’s marks by using the name “TechShop 2.0” before February 14 (when Plaintiff
                19 consented to such use) or after February 16 (when Defendants were no longer using that name).

                20           Second, Defendants are entitled to judgment as a matter of law that “TheShop.build” does

                21 not infringe Plaintiff’s word marks. Defendants did not infringe by using a gear logo for

                22 “TheShop.build” or by using the name “TheShop.build.” Plaintiff sued only for infringement of

                23 its federal trademark registration, but Plaintiff does not have a registered trademark in its logo that

                24 features a gear for the letter “o” in “shop.” Thus, Plaintiff’s evidence regarding Defendants’ use

                25 of a logo featuring a gear is irrelevant. In any event, the unrebutted evidence at trial showed that

                26 Defendants used a gear logo for no more than three days—February 19, 20, and 21, 2018.

                27 Further, Plaintiff presented no evidence of likelihood of confusion based on Defendants’ use of the

                28

08876-00001/11008144.1                                                      Case No. 4:18-CV-01044-HSG (JCS)
                                                                       -1-
                             DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                           Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 8 of 31



                  1 name “TheShop.build.” Thus, no reasonable jury could find that the “TheShop.build” infringed

                  2 Plaintiff’s registered marks.

                  3                                          STATEMENT OF FACTS
                  4 I.          NATURE OF PLAINTIFF’S CLAIMS
                  5             This is a trademark infringement action.1 Plaintiff alleges federal trademark infringement.2

                  6 Plaintiff’s claim is based on Defendants’ alleged unauthorized use of Plaintiff’s service marks for

                  7 the word TECHSHOP, which were registered with the U.S. Patent and Trademark Office.

                  8 (TX0351, TX0352). Defendants answered and denied infringement. (Dkt. 50). Defendants

                  9 sought dismissal of the action, cancellation of Plaintiff’s trademark registrations, and an award of

                10 attorneys’ fees and costs. (Id.; Dkt. 42). Defendant Dan Rasure counterclaimed alleging a fraud

                11 cause of action. (Dkt. 42). Only Plaintiff’s federal trademark infringement claims are the subject

                12 of this Rule 50(b) motion.

                13 II.          STATUS OF THE PROCEEDINGS
                14              Trial before a jury commenced on June 3, 2019. Over a period of four days, Plaintiff

                15 presented the testimony of five witnesses: James Newton (Plaintiff’s founder and former

                16 director), Daniel Woods (Plaintiff’s former CEO), Douglas Busch (Plaintiff’s former outside

                17 director and investor), Dr. Eric Matolo (Plaintiffs’ damages expert), and Ryan Spurlock (the

                18
                19
                            1
                         While the marks at issue in this case are technically service marks, the parties have
                20 repeatedly referred to them as “trademarks.”
                            2
                21              Although Plaintiff’s First Amended Complaint alleged three causes of action—(1) federal
                         trademark infringement, (2) contributory trademark infringement, and (3) vicarious trademark
                22       infringement (Dkt. 45)—the last two causes of action have been waived and should be dismissed.
                         Plaintiff did not include allegations related to contributory trademark infringement or vicarious
                23       trademark infringement in either the Joint Pretrial Statement (Dkt. 155), the Proposed Jury
                24       Instructions (Dkt. 152), or its Proposed Verdict Form. (Dkt. 154). And, without objection from
                         Plaintiff, the latter two causes of action were not included in the final verdict form provided to the
                25       jury by the Court. Consequently, these two causes of action are waived. See Pierce Cty. Hotel
                         Employees & Rest. Emps. Health Trust v. Elks Lodge, B.P.O.E. No. 1450, 827 F.2d 1324, 1329
                26       (9th Cir. 1987) (“Issues not preserved in the pretrial order are eliminated from the action.”);
                         Cargill Inc. v. Progressive Dairy Sols., Inc., 2008 WL 4532436, at *4 (E.D. Cal. Oct. 8, 2008),
                27       aff’d, 362 F. App’x 731 (9th Cir. 2010) (finding waiver where plaintiff “failed to raise th[e] issue
                28       in the Pretrial Statement, in motions in limine, at any time during the trial, or at any time during
                         the process of preparing jury instructions and the verdict form”).
08876-00001/11008144.1                                                          Case No. 4:18-CV-01044-HSG (JCS)
                                                                           -2-
                                 DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                           Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 9 of 31



                  1 former General Manager of Plaintiff’s San Francisco store). On June 6, Plaintiff rested its case.

                  2 Defendants then orally moved for judgment as a matter of law under Rule 50(a) and stated the

                  3 grounds for the motion on the record. With leave from the Court, Defendants filed their written

                  4 motion for judgment as a matter of law under Rule 50(a) on June 10. Dkt. 207. The Court

                  5 reserved decision on the motion. (Trial Tr. Vol. 7 at 1040).

                  6             On June 6, 7 and 10, Defendants presented the testimony of four witnesses: James Newton

                  7 (recalled following the close of Plaintiff’s case), Dan Rasure (named Defendant and founder of

                  8 Defendants TheShop.build and TheShop.build SF), Jeremiah Johnson (contract CFO of

                  9 TheShop.build), and Mark Bünger (an expert on brand value in makerspaces). On June 12, the

                10 jury returned a verdict finding that Defendants’ use of both “TechShop 2.0” and “The Shop.build”

                11 infringed Plaintiff’s marks, and that such infringement was willful, but awarded no damages to

                12 Plaintiff. Dkt. 217. The jury determined that Plaintiff suffered $0 in lost licensing revenue as a

                13 result of the infringement, and that the Plaintiff should be awarded $0 in Defendants’ profits.

                14              Defendants respectfully maintain that the evidence presented at trial does not support the

                15 jury’s verdict as to infringement. Plaintiff presented no evidence that Defendants used the name

                16 “TechShop 2.0” without Plaintiff’s consent before February 14, 2018 or after February 16, 2018.

                17 Plaintiff presented no evidence that Defendants used a gear logo with the name “TheShop.build”

                18 before February 19, 2018 or after February 21, 2018. And, Plaintiff presented no evidence that
                19 Defendants used the name “TheShop.build” in a manner likely to cause confusion.3

                20 III.         OVERVIEW OF EVIDENCE PRESENTED AT TRIAL
                21              Plaintiff was founded in 2006 to provide a “makerspace” where members of the public

                22 could join and use tools to build projects. (TX0028 at DR003067). Starting with a single location

                23 in Menlo Park, Plaintiff expanded and ultimately operated makerspaces in ten locations around the

                24 United States. (TX0028 at DR003063). Plaintiff then ran into serious financial difficulty. (See,

                25 e.g. TX0306 [TechShop Board Resolution, dated 11/20/2016, stating, “The financial status of

                26 TechShop, Inc., as of this date, and the stated position of TechShop, Inc. creditors regarding past

                27
                            3
                28            Defendants raised equitable defenses to Plaintiff’s infringement claim, which have not yet
                         been decided.
08876-00001/11008144.1                                                          Case No. 4:18-CV-01044-HSG (JCS)
                                                                         -3-
                                 DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                         Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 10 of 31



                  1 due obligations, will result in severe financial damage to TechShop in early January, and likely

                  2 result in it not being able to continue operation”]. On November 15, 2017, Plaintiff abruptly

                  3 closed the doors of all of its U.S. makerspaces, as well as its corporate offices. (Trial Tr. Vol. 2 at

                  4 125, 211-212.) Plaintiff filed for Chapter 7 bankruptcy on February 26, 2018. (Dkt. 45, ¶ 9).

                  5 Plaintiff never reopened any of its U.S. makerspaces and presented no evidence that it intends to

                  6 do so. (Trial Tr. Vol. 2 at 211-212.)

                  7          Shortly after Plaintiff closed its U.S. locations, Defendant Dan Rasure approached Plaintiff

                  8 to propose purchasing TechShop. (TX0032 [Rasure 11/17/2017 email]; Trial Tr. Vol. 2 at 126,

                  9 Vol. 4 at 667-668.) The parties executed a Memorandum of Understanding (“MOU”) for the

                10 purchase of TechShop’s assets, which was executed by Mr. Rasure and Plaintiff’s then-CEO, Dan

                11 Woods. (TX0610 [Memorandum of Understanding (“MOU”), executed 12/01/2017] TX48; Trial

                12 Tr. Vol. 2 at 219, Vol. 4 at 680-681.) In the MOU, Mr. Rasure’s company was called “TechShop

                13 2.0.” (TX610; TX48; Trial Tr. Vol. 2 at 220, Vol. 4 at 680-681.) Both parties—Mr. Rasure and

                14 TechShop—had been referring to Mr. Rasure’s company as “TechShop 2.0” in the negotiations

                15 that led up to the execution of the MOU. (TX0596 [11/29/2017 email from Woods to Louise

                16 Larson, TechShop’s Director of Marketing, using the name TechShop 2.0]; TX0597 [11/29/2017

                17 email from Woods welcoming comments on public announcement regarding the execution of the

                18 MOU, using the name TechShop 2.0]; TX0921 [11/2017 email chain between Rasure and
                19 TechShop using the name TechShop 2.0]; TX0603 [11/2017 email chain between Rasure and

                20 TechShop using the name TechShop 2.0]; TX598; TX600; TX602; TX611; Trial Tr. Vol. 2 at

                21 220-225, Vol. 3 at 331-337, 462-464, Vol. 4 at 676-680.)

                22           After execution of the MOU, both parties announced the deal publicly. In those

                23 announcements, both parties identified Mr. Rasure’s company as “TechShop 2.0.” Plaintiff

                24 announced the deal on Facebook, Instagram, and Twitter. (TX501 [12/01/2017 TechShop Inc.

                25 Facebook post regarding the MOU, using the name TechShop 2.0]; TX0505 [12/01/2017

                26 TechShop Brooklyn Facebook post regarding the MOU, using the name TechShop 2.0]; TX0527

                27 [TechShop Austin Twitter tweet post regarding the MOU, using the name TechShop 2.0]; TX0528

                28 [TechShop Instagram post regarding the MOU, using the name TechShop 2.0]; TX0530

08876-00001/11008144.1                                                       Case No. 4:18-CV-01044-HSG (JCS)
                                                                        -4-
                              DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                         Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 11 of 31



                  1 [TechShop Instagram post regarding the MOU, using the name TechShop 2.0]; Trial Tr. Vol. 3 at

                  2 342-346, Vol. 4 at 682-684, .) In each of those announcements, TechShop referred to Mr.

                  3 Rasure’s company as “TechShop 2.0.” (Id.) TechShop’s then-CEO also sent an email to

                  4 everyone@techshop.ws announcing the deal, and referring to Mr. Rasure’s company as

                  5 “TechShop 2.0.” (TX0611 [12/01/2017 email forwarding announcement regarding the MOU,

                  6 using the name TechShop 2.0]; Trial Tr. Vol. 3 at 337-338-339, Vol. 4 at 681.) Defendants also

                  7 issued a press release announcing that “TechShop 2.0” was a “new company,” and referring to

                  8 “TechShop” as the “previous company” (TX-614; Trial Tr. Vol. 3 at 345-346, Vol. 4 at 686-687).

                  9 Mr. Rasure gave an interview referring to the “new entity we formed to buy the assets of

                10 TechShop” (TX-67).

                11           Following execution of the MOU, both parties continued to refer to Mr. Rasure’s company

                12 as “TechShop 2.0,” both in the course of the negotiations and in communications with third

                13 parties. (TX0613 [12/03/2017 email from Woods to Rasure and Robert Thomas, using the name

                14 TechShop 2.0]; TX0615 [12/03/2017 email from Woods to Rasure and TechShop using the name

                15 TechShop 2.0]; TX0616 [12/03/2017 email from Busch to Rasure using the name TechShop 2.0];

                16 TX0612 [12/03/2017 email from Busch to Rasure regarding the open letter to stakeholders using

                17 the name TechShop 2.0]; TX0753 [12/3/2017 announcement email from Woods regarding the

                18 MOU, using the name TechShop 2.0]; TX0619 [12/04/2017 email from Lara Croushore to Rasure
                19 forwarding the public announcement regarding the MOU, using the name TechShop 2.0]; TX0617

                20 [12/04/2017 email from Newton to Rasure and third party using the name TechShop 2.0];TX0906

                21 [12/2017 email chain between Rasure and TechShop using the name TechShop 2.0]; Trial Tr. Vol.

                22 2 at 227-230, Vol. 3 at 340-342, 346-350, 464-467, Vo. 4 at 684-687.) For example, Mr. Busch

                23 circulated to Mr. Rasure and TechShop’s negotiating team an open letter to stakeholders. (TX612;

                24 Trial Tr. Vol. 2 at 227-229, Vol. 3 at 465-467.) In his email, Mr. Busch said he would be posting

                25 the letter “on various relevant social media sites” later that day, and that he “expect[ed] this will be

                26 widely disseminated.” (Id.) In that open letter to stakeholders that would be “widely

                27 disseminated,” Mr. Busch referred to Mr. Rasure’s company as “TechShop 2.0.” (TX612 at

                28 DR00702; Trial Tr. Vol. 3 at 465-467.) And, Mr. Woods and Mr. Newton called Mr. Rasure’s

08876-00001/11008144.1                                                       Case No. 4:18-CV-01044-HSG (JCS)
                                                                       -5-
                              DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                         Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 12 of 31



                  1 company “TechShop 2.0” in correspondence to third parties. (TX619; TX617; Trial Tr. Vol. 2 at

                  2 229-230, Vol. 3 at 341-342.) On December 6, 2017, TechShop sent Mr. Rasure a draft acquisition

                  3 agreement. (TX0622 [12/06/2017 email from Woods to Rasure using the name TechShop 2.0];

                  4 Trial Tr. Vol. 3 at 350-351, Vol. 4 at 687-688.) In the draft agreement, Mr. Rasure’s company

                  5 was called “TechShop 2.0.”

                  6          On December 12, 2017, TechShop advised Mr. Rasure that it was unilaterally and

                  7 prematurely terminating the MOU. (TX0919 [12/12/2017 email correspondence between Rasure,

                  8 TechShop, and Tonkon Torp LLP, using the name TechShop 2.0]; TX627; Trial Tr. Vol. 3 at351-

                  9 352, Vol. 4 at 690-691.) In that correspondence from TechShop’s outside counsel, Mr. Rasure’s

                10 company is referred to as “TechShop 2.0.” (Id.) TechShop’s attorney did not tell Mr. Rasure to

                11 stop using the name “TechShop 2.0.” (Id.)

                12           The evidence at trial showed that TechShop continued to negotiate with Mr. Rasure and his

                13 company after terminating the MOU, and did so for another two months. (TX0652 [Rasure

                14 02/15/2018 email to TechShop]). In the course of those continued negotiations, both Mr. Rasure

                15 and TechShop referred to Mr. Rasure’s company as “TechShop 2.0.” (TX0634 [01/07/2018 email

                16 from Rasure to Woods and Busch using the name TechShop 2.0]; TX0635 [01/08/2018 email

                17 from Woods to Rasure using the name TechShop 2.0]; TX0636 [01/13/2018 email from Woods to

                18 Rasure using the name TechShop 2.0]; TX0639 [01/31/2018 email from Rasure to TechShop
                19 using the name TechShop 2.0]; TX0644 [02/01/2018 email from Rasure to TechShop containing

                20 rental agreement using the name TechShop 2.0]; TX0645 [02/01/2018 email from Woods to

                21 Rasure using the name TechShop 2.0]; TX0646 [02/02/2018 email from Rasure to TechShop

                22 using the name TechShop 2.0]; TX66; Trial Tr. Vol. 2 at 235-243, Vol. 3 at 352-358, 469- Vol. 4

                23 at 696-703.) TechShop even continued to refer to Mr. Rasure’s company as “TechShop 2.0” in

                24 correspondence with third parties and government entities. (TX0642 [01/31/2018 email from

                25 Woods to Ryan Lloyd using the name TechShop 2.0]; TX0896 [02/13/2018 email from Woods to

                26 various third parties using the name TechShop 2.0]; TX0566 [copy of Facebook post by Woods

                27 using the name TechShop 2.0]; Trial Tr. Vol. 3 at 355-357, 360-361, 365-367, Vol. 4 at 698-699.)

                28 For example, on January 31, 2018, Mr. Woods called Mr. Rasure’s company “TechShop 2.0” in

08876-00001/11008144.1                                                       Case No. 4:18-CV-01044-HSG (JCS)
                                                                     -6-
                              DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                         Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 13 of 31



                  1 an email to Ryan Lloyd of Williamson County, Texas, when authorizing Mr. Rasure to pay

                  2 $11,423.19 of TechShop back taxes. (TX0642 [01/31/2018 email from Woods to Ryan Lloyd

                  3 using the name TechShop 2.0]; Trial Tr. Vol. 3 355-357.)

                  4          Plaintiff presented no evidence at trial showing any objection from Plaintiff to Mr.

                  5 Rasure’s company using the name “TechShop 2.0” from late November 2017 through February

                  6 14, 2018. Rather, in that time period, TechShop did not object to Mr. Rasure’s use of the name

                  7 “TechShop 2.0.” (Trial Tr. Vol. 4 at 738-740..) Plaintiff’s witnesses contended that TechShop did

                  8 not consent to Mr. Rasure’s use of the name “TechShop 2.0” for the purpose of opening a

                  9 makerspace unless he finalized a deal with TechShop, and also claimed that TechShop only

                10 consented to Mr. Rasure’s use of the name “TechShop 2.0” for the purpose of the negotiations.

                11 (Trial Tr. Vol. 3 at301, 443.) Plaintiff, however, presented no documentary evidence to support

                12 this testimony.

                13           On February 12, 2018, Defendants announced that they would be opening a makerspace in

                14 San Francisco on February 19 called “TechShop 2.0.” Plaintiff sent Mr. Rasure a letter dated

                15 February 14, 2018 which Plaintiff contends is a cease and desist letter directed to Defendants’ use

                16 of “TechShop 2.0.” (TX0029, TX0334-35 [letter from TechShop, dated 02/14/2018 ]). That letter

                17 says that Mr. Rasure does not have the right to use TechShop’s trademarks (among other things),

                18 but does not say that TechShop contends use of the name “TechShop 2.0” infringes TechShop’s
                19 trademarks, or tell Mr. Rasure to cease and desist using that name. (Id.; Trial Tr. Vol. 2 at 244-

                20 246, Vol. 3 at 363-364.)

                21           Subsequent documents confirm that the February 14 letter was not a cease and desist letter

                22 for “Techshop 2.0.” On February 15, Mr. Rasure continued his work on the acquisition and wrote

                23 Plaintiff’s officers and directors that it was a “great day.” (TX0652; Trial Tr. Vol. 3 at 364-365.)

                24 And on the morning of February 16, Mr. Rasure sent Plaintiff’s largest creditor Autodesk a

                25 proposal that would be part of the deal.     (TX0653; Trial Tr. Vol. 5 at 733-735.)

                26           Although Defendants dispute that the February 14, 2018 letter was a cease and desist letter,

                27 in the end this matters little. The February 14 letter was quickly superseded by what transpired

                28 during the evening of Friday, February 16. At 7:21 that night, Plaintiff’s counsel emailed Mr.

08876-00001/11008144.1                                                       Case No. 4:18-CV-01044-HSG (JCS)
                                                                       -7-
                              DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                         Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 14 of 31



                  1 Rasure. (TX0083, TX0656 [Plaintiff’s counsel’s email to Rasure, dated 02/16/2018]; Trial Tr.

                  2 Vol. 5 at 737-738.) The email attached a cease-and-desist letter demanding that Mr. Rasure and

                  3 his companies stop using the TechShop 2.0 name. (Id.) The email also attached a copy of a

                  4 Complaint for trademark infringement filed in this Court earlier that day against Mr. Rasure and

                  5 his companies TechShop 2.0 LLC and TechShop 2.0 San Francisco LLC. (Id.) That original

                  6 Complaint (Dkt. 1) alleged the same federal trademark infringement claim set forth in Plaintiff’s

                  7 First Amended Complaint (Dkt. 45).

                  8          The original Complaint identified only one allegedly unauthorized use of the mark

                  9 TECHSHOP: Defendants’ use of the name TechShop 2.0. (Dkt. 1, ¶¶ 21-27). Within a matter of

                10 hours after receiving the February 16 email, Defendants changed their name to TheShop.build.

                11 (Trial Tr. Vol. 5 at741-745, 891.) Even though it was a holiday weekend, Defendants worked to

                12 change the name on everything as quickly as they could. (Id.) Mr. Rasure testified that he took

                13 down the sign outside of the building that night, and took steps to change the name on the website.

                14 (Trial Tr. TX001 [2/16/18 text message between Rasure and Jerry Gable]; TX1159 [2/16/18

                15 photo].) There were some things that took a little more time to switch over, but he worked to

                16 change everything as quickly as possible. (Id.) At least as of February 17, 2018, the day after the

                17 original Complaint was filed, Plaintiff’s CEO Woods was aware of Defendants’ name change.

                18 (TX 321 [02/17/2018 Woods email with subject line “comment for name change (techshop is now
                19 TheShop.Build)”]). He voiced no objection to the new name. (Id.) On February 19, Defendants

                20 opened TheShop.build. (Trial Tr. Vol. 5 at 741.) Defendants never opened a business with the

                21 name “TechShop 2.0.” (Trial Tr. Vol. 5 at 741-745.)

                22           There was testimony at trial that Plaintiff used its word marks in a blue and red logo that

                23 used a gear. (Trial Tr. Vol. 1 at 81-82; TX377.) Plaintiff’s service mark registrations do not cover

                24 this logo or any particular colors. (TX351; TX352.) Both registrations provide that “the mark

                25 consists of standard characters without claim to any particular font, style, size or color.” (Id.)

                26 There was further testimony that, for a brief period of time, Defendants used a logo for

                27 TheShop.build that was blue and red and used a gear. (Trial Tr. Vol. 2 at 200-201; TX330.) But,

                28 Mr. Rasure testified that the gear logo for TheShop.build was only used from February 19-21,

08876-00001/11008144.1                                                       Case No. 4:18-CV-01044-HSG (JCS)
                                                                       -8-
                              DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 15 of 31



                  1 2018, and that he voluntarily stopped using it, unprompted by any objection by Techshop. (Trial

                  2 Tr. Vol. 5 at 748-750; TX290.) His testimony that this logo was not ever used after February 21,

                  3 2018 was unrebutted. (Id.) The unrebutted testimony also established that since March 2018,

                  4 TheShop.build has used a different logo with different colors and without a gear that looks nothing

                  5 like Plaintiff’s unregistered gear logo:

                  6

                  7

                  8
                         (Trial Tr. Vol. 5 at 749-750; TX290 at DR056070.)
                  9
                                Defendants have operated TheShop.build since opening on February 19, 2018. Defendants
                10
                         opened a second location in San Jose in August 2018 under the name TheShop.build. (Trial Tr.
                11
                         Vol. 5 at 750.) TheShop.build is nowhere mentioned in Plaintiff’s First Amended Complaint,
                12
                         which was filed on August 13, 2018, six months after Defendants changed their name. (Dkt. 45).
                13
                         Official records in this case show that Plaintiff never objected to that new name until November
                14
                         23, 2018, nine months after the original Complaint was filed and Defendants changed their name.
                15
                         (Dkt. 128-7 [Supplemental Response to Int. 2 at p. 5, line 6]). Mr. Rasure confirmed in his trial
                16
                         testimony that TechShop did not advise him that it contended TheShop.build to be infringing until
                17
                         November 2018. (Trial Tr. Vol. 5 at 750-752.)
                18
                                                               LEGAL STANDARD
                19
                                Rule 50(a) provides:
                20
                                        (1) In General. If a party has been fully heard on an issue during a jury trial and the
                21              court finds that a reasonable jury would not have a legally sufficient evidentiary basis to
                                find for the party on that issue, the court may:
                22
                                        (A) resolve the issue against the party; and
                23                      (B) grant a motion for judgment as a matter of law against the party on a claim or
                                defense that, under the controlling law, can be maintained or defeated only with a
                24              favorable finding on that issue.

                25              As the language of the rule suggests, the Court may grant partial judgment as a matter of
                26 law on any issue. See, e.g., Ace v. Aetna Life Ins. Co., 139 F.3d 1241, 1248 (9th Cir. 1998);

                27 Navcom Techonology, Inc. v. Oki Elec. Indus. Co., 2017 WL 2617977, at *6 (N.D. Cal. June 16,

                28 2017), aff'd 756 F. App’x 682 (9th Cir. 2018).

08876-00001/11008144.1                                                          Case No. 4:18-CV-01044-HSG (JCS)
                                                                           -9-
                                 DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                         Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 16 of 31



                  1           Rule 50(b) further provides that a party may renew a Rule 50(a) motion within 28 days

                  2 after the entry of a final judgment4, and the Court may “(1) allow judgment on the verdict, if the

                  3 jury returned a verdict; (2) order a new trial; or (3) direct the entry of judgment as a matter of

                  4 law.”

                  5           “Overall, the plaintiff retains the ultimate burden of persuasion in a trademark

                  6 infringement action, namely proof of infringement.” Tie Tech, Inc. v. Kinedyne Corp., 296 F.3d

                  7 778, 783 (9th Cir. 2002). The standard for a renewed motion for judgment as a matter of law

                  8 under Rule 50(b) is the same as the standard for summary judgment: the Court “view[s] the

                  9 evidence in the light most favorable to the party in whose favor the jury returned a verdict and

                10 draw[s] all reasonable inferences in her favor.” Lakeside-Scott v. Multnomah Cty., 556 F.3d 797,

                11 802 (9th Cir. 2009); see also Computer Access Tech. Corp. v. Catalyst Enterprises, Inc., 273 F.

                12 Supp. 2d 1063, 1066 (N.D. Cal. 2003) (“Motions for judgment as a matter of law in jury trials are

                13 governed under the same standard as summary judgment motions, albeit at a later stage of the

                14 proceeding.”). However, reasonable inferences “cannot be supported by only threadbare

                15 conclusory statements instead of significant probative evidence,” and thus “JMOL is appropriate

                16 when the jury could have relied only on speculation to reach its verdict.” Id.; see also

                17 Cieslikowski v. Chrysler, 2019 WL 978095, at *5 (C.D. Cal. Feb. 4, 2019) (granting JMOL where

                18 the jury had “no reasonable basis” to support its findings); Venture Corp. v. Barrett, 2015 WL
                19 8479475, at *4 (N.D. Cal. Dec. 9, 2015), aff’d, 694 F. App’x 597 (9th Cir. 2017) (same).

                20 Similarly, “uncorroborated and self-serving testimony” is insufficient to avoid judgment as a

                21 matter of law, especially when it is directly contradicted by other evidence in the record. See

                22 Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061 (9th Cir. 2002) (“this court has refused

                23 to find a ‘genuine issue’ where the only evidence presented is ‘uncorroborated and self-serving’

                24 testimony.”); Kennedy v. Applause, Inc., 90 F.3d 1477, 1481 (9th Cir. 1996) (affirming grant of

                25 summary judgment for the defendant where only evidence submitted by plaintiff was

                26

                27        4
                        Defendants respectfully submit that the Court should not have entered Final Judgment as it
                28 did on June 26, 2019 (Dkt. 223) because Defendants also have equitable defenses that have not yet
                   been heard, and which are being presented in simultaneous briefing.
08876-00001/11008144.1                                                       Case No. 4:18-CV-01044-HSG (JCS)
                                                                       -10-
                              DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 17 of 31



                  1 “uncorroborated and self-serving” deposition testimony that “flatly contradicts her prior sworn

                  2 statements and the medical evidence.”).

                  3             As set forth below, there was no evidence presented at trial that (1) the use of “TechShop

                  4 2.0” infringed Plaintiffs’ marks before February 14, 2018 or after February 16, 2018; (2) the use of

                  5 “TheShop.build” gear logo infringed Plaintiff’s marks before February 19, 2018 or after February

                  6 21, 2018, or (3) the use of the name “TheShop.build” infringed on Plaintiffs’ marks at all. Thus,

                  7 the jury could not have found infringement without speculation, and the Court should enter

                  8 judgment as a matter of law under Rule 50(b) against Plaintiff on its First Cause of Action of the

                  9 First Amended Complaint.5 (Dkt. 45, pp. 6-7).

                10                                                ARGUMENT
                11 I.           DEFENDANTS ARE ENTITLED TO JUDGMENT AS A MATTER OF LAW
                                THAT “TECHSHOP 2.0” DID NOT INFRINGE BEFORE FEBRUARY 14 OR
                12              AFTER FEBRUARY 16, 2018.
                13              This Court should enter judgment as a matter of law that Defendants did not infringe

                14 Plaintiff’s marks by using the name “TechShop 2.0” before February 14, 2018 or after February

                15 16, 2018. The jury could not have found Defendants’ use of “TechShop 2.0” infringed on

                16 Plaintiff’s marks for more than these two days—February 15 and 16, 2018—without speculation.

                17 The documentary evidence conclusively established that Plaintiff consented to Defendants’ use of

                18 the name “TechShop 2.0” until at least February 14, 2018, and Plaintiff offered no evidence to the
                19 contrary. And there was no evidence that Defendants used “TechShop 2.0” after they changed

                20 their name to “TheShop.build” on February 16, 2018. These two facts, taken together, show that

                21 Plaintiff failed to show infringement by “TechShop 2.0” other than for two days. Without such

                22 evidence, a reasonable jury does not have a legally sufficient evidentiary basis to find that Plaintiff

                23 proved its trademark infringement claims against Defendants as to their use of “TechShop 2.0”

                24 beyond that two-day period.

                25

                26

                27
                            5
                28             As noted supra n. 2, Plaintiff’s Second and Third Causes of Action have been eliminated
                         from the case.
08876-00001/11008144.1                                                          Case No. 4:18-CV-01044-HSG (JCS)
                                                                         -11-
                                 DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                         Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 18 of 31



                  1          A.     Plaintiff Consented to Defendants’ Use of “TechShop 2.0” Until at Least
                                    February 14, 2018.
                  2

                  3          The evidence affirmatively established that Plaintiff consented to Defendants’ use of the

                  4 name “TechShop 2.0” until at least February 14, 2018, which defeats its claims that Defendants’

                  5 use of that name constituted infringement through that date. Infringement of a registered

                  6 trademark is governed by 15 U.S.C. § 1114(1), which only prohibits use of a trademark “without

                  7 the consent of the registrant:”

                  8                 (1) Any person who shall, without the consent of the registrant—
                                    (a) use in commerce any reproduction, counterfeit, copy, or colorable imitation of a
                  9                 registered mark in connection with the sale, offering for sale, distribution, or
                                    advertising of any goods or services on or in connection with which such use is
                10
                                    likely to cause confusion, or to cause mistake, or to deceive; …
                11                  shall be liable in a civil action by the registrant for the remedies hereinafter
                                    provided. …
                12

                13 (emphasis added).

                14           The trial evidence established that both Defendants and Plaintiff used the name “TechShop

                15 2.0” to refer to Defendants in the period between November 17, 2017 through February 14, 2018.

                16 See supra at 4-6. Plaintiff itself referred to Mr. Rasure’s company as “TechShop 2.0” in the

                17 parties’ negotiations, in public announcements, and in communications with third parties. (Id.)

                18 Defendants introduced mountains of documentary evidence, and adduced unrebutted confirming
                19 testimony from Messrs. Newton, Woods and Rasure, showing Plaintiff’s consent to Defendants’

                20 use of the name “TechShop 2.0.”

                21           Plaintiff introduced no evidence—no testimony and not a single document—showing that

                22 it ever objected to the “TechShop 2.0” name during that entire time period. Nor could it do so;

                23 Plaintiff never objected to Defendants’ use of the name “TechShop 2.0” prior to February 14,

                24 2018. (Trial Tr. Vol. 5 at 738-740.) Viewed in the light most favorable to Plaintiff, the first time

                25

                26

                27

                28

08876-00001/11008144.1                                                       Case No. 4:18-CV-01044-HSG (JCS)
                                                                      -12-
                              DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                         Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 19 of 31



                  1 Plaintiff objected to “TechShop 2.0” was on February 14, two days before it filed suit.6 (TX0650

                  2 [02/14/2018 email from Woods to Rasure attaching letter using the name TechShop 2.0]).

                  3           At trial, Plaintiff’s witnesses claimed that TechShop consented to Mr. Rasure’s use of the

                  4 name “TechShop 2.0” only for use in negotiations with TechShop, and that Plaintiff did not

                  5 consent to Mr. Rasure using that name to open a makerspace unless it was in connection with

                  6 entering into a deal with TechShop. Plaintiff, however, presented no documentary evidence

                  7 supporting this testimony. In fact, these claims are squarely refuted by the contemporaneous

                  8 documentary evidence showing Plaintiff used the name “TechShop 2.0” to refer to Mr. Rasure’s

                  9 company outside the context of the negotiations, such as in public announcements and emails with

                10 third parties. (See, e.g., TX0597 [11/29/2017 email from Woods welcoming comments on public

                11 announcement regarding the execution of the MOU, using the name TechShop 2.0]; TX0611

                12 [12/01/2017 email from Elizabeth Bobek to Rasure forwarding the public announcement regarding

                13 the MOU, using the name TechShop 2.0]; TX0767 [12/01/2017 email from Woods to

                14 johnhuntdesign@gmail.com forwarding the public announcement regarding the MOU, using the

                15 name TechShop 2.0]; TX0753 [public announcement regarding the MOU, using the name

                16 TechShop 2.0]; TX0619 [12/04/2017 email from Lara Croushore to Rasure forwarding the public

                17 announcement regarding the MOU, using the name TechShop 2.0]; TX501 [12/01/2017 TechShop

                18 Inc. Facebook post regarding the MOU, using the name TechShop 2.0]; TX0505 [12/01/2017
                19 TechShop Brooklyn Facebook post regarding the MOU, using the name TechShop 2.0]; TX0527

                20 [TechShop Austin Twitter tweet post regarding the MOU, using the name TechShop 2.0]; TX0528

                21 [TechShop Instagram post regarding the MOU, using the name TechShop 2.0]; TX0530

                22 [TechShop Instagram post regarding the MOU, using the name TechShop 2.0]; TX0614

                23 [12/03/2017 email from Rasure to Forbes using the name TechShop 2.0]; TX0642 [01/31/2018

                24 email from Woods to Ryan Lloyd using the name TechShop 2.0]; TX0647 [02/07/2018 email

                25 from Woods to Rasure regarding the status of the parties’ negotiations, does not object to the use

                26

                27        6
                         The February 14 letter did not actually state that Mr. Rasure did not have the right to use the
                28 name “TechShop  2.0” or that the name infringed on Plaintiffs’ mark. (TX0650; Trial Tr. Vol. 3 at
                   363-364).
08876-00001/11008144.1                                                       Case No. 4:18-CV-01044-HSG (JCS)
                                                                       -13-
                              DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                         Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 20 of 31



                  1 of the name TechShop 2.0]; TX0566 [copy of Facebook post by Woods using the name TechShop

                  2 2.0]; TX0921 [11/2017 email chain between Rasure and TechShop regarding public messaging

                  3 using the name TechShop 2.0]; TX0612 [12/03/2017 email from Busch to Rasure regarding the

                  4 open letter to stakeholders using the name TechShop 2.0]; TX0050 [12/03/2017 press release

                  5 announcing TechShop acquisition, using the name TechShop 2.0]; TX0617 [12/04/2017 email

                  6 from Newton to Rasure and third party using the name TechShop 2.0]; TX0616 [12/03/2017 email

                  7 from Busch to Rasure using the name TechShop 2.0]; TX0081 [02/13/2018 email from Woods to

                  8 third parties using the name TechShop 2.0]; Trial Tr. Vol. 2 at 220-230, 248-249, Vol. 3 at 332-

                  9 346, 356-361, 464-467, Vol. 4 at 676, 681-685.) Plaintiff’s witnesses’ self-serving testimony that

                10 is directly contradicted by the contemporaneous record does not defeat judgment as a matter of

                11 law. See Villiarimo, 281 F.3d at 1061 (“this court has refused to find a ‘genuine issue’ where the

                12 only evidence presented is ‘uncorroborated and self-serving’ testimony.”); Kennedy, 90 F.3d at

                13 148 (affirming grant of summary judgment for the defendant where only evidence submitted by

                14 plaintiff was “uncorroborated and self-serving” deposition testimony that “flatly contradicts her

                15 prior sworn statements and the medical evidence.”).

                16           Given the undisputed documentary evidence and trial testimony of Plaintiff’s consent until

                17 at least February 14, 2018, and the clear language of 15 U.S.C. § 1114(1) that it does not cover

                18 activities undertaken with consent of the trademark owner, Defendants are entitled to judgment as
                19 a matter of law that their use of the name “TechShop 2.0” through February 14, 2018 did not

                20 infringe Plaintiff’s marks.

                21           B.     Defendants Did Not Use “TechShop 2.0” After February 16, 2018.
                22           The evidence established that, after receiving a cease and desist letter on February 16, 2018

                23 and notice that Plaintiff filed the present lawsuit, Mr. Rasure promptly took steps to change the

                24 name of his company from “TechShop 2.0” to “TheShop.build.” Within hours of receiving

                25 Plaintiff’s counsel’s February 16 email, Defendants changed their name to “TheShop.build.”

                26 (Trial Tr. Vol. 5 at 741-745.) Defendants worked to change the name on everything as quickly as

                27 they could. (Trial Tr. Vol. 5 at 745.) Mr. Rasure took down the sign outside of the building that

                28 night, and took steps to change the website. (Trial Tr. Vol. 5 at 743-747; TX001 [2/16/18 text

08876-00001/11008144.1                                                       Case No. 4:18-CV-01044-HSG (JCS)
                                                                      -14-
                              DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                         Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 21 of 31



                  1 message between Rasure and Jerry Gable]; TX1159 [2/16/18 photo].) Although Mr. Rasure

                  2 testified that there were some things that took a little more time to switch over and Defendants ran

                  3 into some technical difficulties, Defendants worked to change everything as quickly as possible.

                  4 (Trial Tr. Vol. 5 at 745.) It is reasonable to expect Defendants would need some time to

                  5 implement a new business name, and Defendants did so as quickly as possible. As of February

                  6 17, 2018, the day after the Complaint was filed, Plaintiff’s CEO knew of the name change. (TX

                  7 321 [02/17/2018 Woods email with subject line “comment for name change (techshop is now

                  8 TheShop.Build)”]). On February 19, Defendants opened their business under the name

                  9 “TheShop.build.” (Trial Tr. Vol. 5 at740-742.) Defendants never offered any makerspace

                10 services to customers under the name “TechShop 2.0.” (Trial Tr. Vol. 5 at 740-741, 799.)

                11            Plaintiff did not present any evidence of Defendants’ use of “TechShop 2.0” after February

                12 16, 2018. Without evidence of such use, no reasonable jury could find that Plaintiff proved

                13 Defendants infringed its marks by using the name “TechShop 2.0” after February 16, 2018.7 See

                14 Optimum Techs. Inc. v. Henkel Consumer Adhesives, Inc., 496 F.3d 1231, 1242-44 (11th Cir.

                15 2007) (affirming summary judgment based on evidence that defendant “ceased its ‘use in

                16 commerce’ and plaintiff offered “no evidence that [the defendant] ever sold its [allegedly

                17 infringing] product with the [allegedly infringing mark] affixed to it.” (emphasis original))”);

                18 Ketab Corp. v. Mesriani Law Grp., 2016 WL 2902333, at *5 (C.D. Cal. May 18, 2016) (granting
                19 Rule 52(c) motion for judgment as a matter of law where “Plaintiff failed to present any evidence

                20 showing that [defendants] used [plaintiff’s mark]”); Karoun Dairies, Inc. v. Karlacti, Inc., 2012

                21 WL 12846088, at *5 (S.D. Cal. Sept. 28, 2012) (granting summary judgment where plaintiff

                22 “failed to demonstrate requisite use by Defendants of the . . . mark as necessary to establish the

                23 prima facie elements of any of its [Lanham Act] claims”); 555-1212.com, Inc. v. Commc’n House

                24
                          7
                25      The evidence that Plaintiff presented to show purported use of “TechShop 2.0” after
                   February 16, 2018 was almost entirely evidence of vendors or customers calling Defendants
                26 “TechShop 2.0,” not Defendants using that name (TX-90-91, TX-94, TX-100, TX-141, TX-187,
                   TX-268), or carryovers in the first couple of weeks after the name change (TX-148, TX-150, TX-
                27 152.) Plaintiff also pointed Mr. Rasure to an email referencing a “TechShop 2.0 San Jose”

                28 Facebook page, which Mr. Rasure explained was a page that was not affiliated with him. (TX-
                   193; Trial Tr. Vol. 5 at 888-889.)
08876-00001/11008144.1                                                       Case No. 4:18-CV-01044-HSG (JCS)
                                                                      -15-
                              DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                         Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 22 of 31



                  1 Int’l, Inc., 157 F. Supp. 2d 1084, 1092 (N.D. Cal. 2001) (granting summary judgment in part

                  2 because plaintiff failed to show the defendant used the alleged infringing mark in commerce);

                  3 Monster Cable Prods., Inc. v. Discovery Commc’ns, Inc., 2004 WL 2445348, at *7 (N.D. Cal.

                  4 Nov. 1, 2004) (granting summary judgment where plaintiff did not prove that defendant used

                  5 plaintiff’s mark in plaintiff’s market); Am. Auto. Ass’n of N. California, Nevada & Utah v. Gen.

                  6 Motors LLC, 367 F. Supp. 3d 1072, 1092-94 (N.D. Cal. 2019) (finding use of the marks on some

                  7 pages of a website and on emails “does not constitute sufficient use ‘in conjunction with’ the

                  8 actual sale of the service” so as to constitute use in commerce). Accordingly, Defendants are

                  9 entitled to judgment as a matter of law that “TechShop 2.0” did not infringe Plaintiff’s marks after

                10 February 16, 2018.

                11 II.       DEFENDANTS ARE ENTITLED TO JUDGMENT AS A MATTER OF LAW
                             THAT “THESHOP.BUILD” DOES NOT INFRINGE PLAINTIFF’S MARKS.
                12

                13           Plaintiff failed to introduce a scintilla of evidence that “TheShop.build” infringed. First,

                14 the evidence showed that Plaintiff consented to Defendants’ use of “TheShop.build.” Second,

                15 Plaintiff’s registration of “TECHSHOP” is a word mark only; the TechShop logo is not registered.

                16 Therefore, Defendants’ brief use of a “gear logo” for “TheShop.build” cannot infringe Plaintiff’s

                17 marks as a matter of law, and any evidence of similarity in style, size, color, or any other

                18 unregistered aspect of the mark cannot support the jury’s verdict. Third, Plaintiff introduced no
                19 evidence of a likelihood of confusion between TECHSHOP and the name “TheShop.build.” For

                20 all of these reasons, the evidence does not support the jury’s verdict that “TheShop.build”

                21 infringed Plaintiff’s marks, and the Court should grant judgment as a matter of law.

                22           A.     Plaintiff Consented to Defendants’ Use of “TheShop.build”.
                23           As noted above, to prove infringement, Plaintiff must show Defendants’ use of a mark

                24 without its consent. 15 U.S.C. § 1114(1). Plaintiff, however, introduced no evidence that

                25 Defendants used the name “TheShop.build” without Plaintiff’s consent. Defendants began using

                26 the name “TheShop.build” on February 16, and Plaintiff had notice of the name change by the

                27 following day. (TX 321 [02/17/2018 Woods email].) Despite such notice, Plaintiff did not object

                28 to the use of the new name until November 23, 2018, nine months into this litigation. (Trial Tr.

08876-00001/11008144.1                                                       Case No. 4:18-CV-01044-HSG (JCS)
                                                                       -16-
                              DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                         Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 23 of 31



                  1 Vol. 4 at Vol. 5 at 750-752; Dkt. 128-7 [Supplemental Response to Int. 2 at p. 5, line 6].) As a

                  2 result of that long lapse in time before any objection was raised formally or informally, the

                  3 evidence is undisputed that Defendants operated with consent until at least November 23, 2018.

                  4 Thus, any jury verdict finding infringement by “TheShop.build” before November 23, 2018 is

                  5 unsupportable.

                  6          B.      The Logo for “TheShop.build” Cannot Infringe as a Matter of Law Because
                                     TECHSHOP Is Only Registered as a Word Mark.
                  7

                  8          Although the evidence showed that Defendants briefly used a “gear logo” for the

                  9 “TheShop.Build,” that logo cannot infringe Plaintiff’s marks because Plaintiff’s marks are limited

                10 to the word “TECHSHOP” in standard characters, “without claim to any particular font, size, or

                11 color.” (TX0351, TX0352.) Since Plaintiff asserts only a claim for infringement of its registered

                12 trademarks under 15 U.S.C. § 1114(1) (see Dkt. 45, ¶¶ 19-20), unregistered aspects of its mark—

                13 such as style, size, or color—are irrelevant. See Locomotor USA, Inc. v. Korus Co., Inc., 46 F.3d

                14 1142, at *3 (9th Cir. 1995) (“It is important to emphasize that only the LOCOMOTOR word mark

                15 was registered in the U.S. Patent and Trademark Office… . Although when a mark is registered in

                16 block letters every form of lettering is covered, including script letters, Locomotor’s logo and bag

                17 design are relevant only as unregistered trade dress elements…”). Here, Plaintiff’s registrations

                18 plainly state that they are limited to a word mark “without claim to any particular font, size, or
                19 color,” (see TX0351, TX0352), and Mr. Newton admitted this. (Trial Tr. Vol. .2 at 210-211.)

                20 Because Plaintiff’s marks do not cover its logo, the fact that the letter “o” is in the shape of a gear

                21 with ten prongs is irrelevant as a matter of law. The fact that it uses red and blue font is also

                22 irrelevant. Any likeness in the font, size, or color between Plaintiff’s unregistered logo and

                23 Defendants’ very briefly used “gear logo” is irrelevant. Plaintiff’s federal registrations do not

                24 cover any stylistic elements related to the word, and so any stylistic similarities are plainly

                25 unprotected by the trademark registrations. Again, Plaintiff asserted no claim based on trade dress

                26 or an unregistered mark. Not in its original Complaint. (Dkt. 1.) Not in its Amended Complaint.

                27 (Dkt. 45.)

                28

08876-00001/11008144.1                                                       Case No. 4:18-CV-01044-HSG (JCS)
                                                                      -17-
                              DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                         Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 24 of 31



                  1          In any case, the unrebutted evidence is that Defendants only used the “gear logo” for three

                  2 days: February 19, 20, and 21, 2018. (Trial Tr. Vol. 5890.) Mr. Rasure testified that Defendants

                  3 stopped using the logo on February 21, 2018, and Plaintiff offered no evidence to the contrary.

                  4 (Id.) Thus, even if the Court were to consider the stylistic aspects of the logo (which it should

                  5 not), the logo could not have infringed for more than three days, and Defendants would be entitled

                  6 to judgment as a matter of law that such infringement was limited to three days.

                  7          C.     There is No Evidence That “TheShop.build” Name Infringes
                  8          Finally, Plaintiff failed to show that the name “TheShop.build” infringes its marks because

                  9 it presented no evidence of a likelihood of confusion resulting from Defendants’ use of that name.

                10 Likelihood of confusion is an essential element of an infringement claim; without evidence

                11 supporting a likelihood of confusion, Plaintiffs’ claim fails as a matter of law. See 15 U.S.C.

                12 § 1114(1)(a); see also One Indus., LLC v. Jim O’Neal Distrib., Inc., 578 F.3d 1154, 1165 (9th Cir.

                13 2009) (affirming summary judgment for defendant because “no reasonable factfinder could find a

                14 likelihood of confusion...”); 555-1212.com, Inc. v. Commc’n House Int’l, Inc., 157 F. Supp. 2d

                15 1084, 1092–93 (N.D. Cal. 2001) (“Without sufficient admissible evidence of likelihood of

                16 confusion, plaintiff cannot survive defendant’s motion for summary judgment.”). To determine

                17 whether a likelihood of confusion exists, courts apply the eight-factor test set out in AMF Inc. v.

                18 Sleekcraft Boats, 599 F.2d 341, 348-49 (9th Cir. 1979), abrogated in part on other grounds as
                19 recognized in Mattel, Inc. v. Walking Mountain Prods., 353 F.3d 792 (9th Cir. 2003). Those

                20 factors are “1. strength of the mark, 2. proximity of the goods, 3. similarity of the mark, 4.

                21 evidence of actual confusion, 5. marketing channels used, 6. type of goods and the degree of care

                22 likely to be exercised by the customer, 7. Defendants’ intent in selecting the mark, and 8.

                23 likelihood of expansion of the product lines.” Id. The trial evidence shows that Defendants do not

                24 use the name “TheShop.build” in a manner that is likely to cause confusion.

                25                  1.      Strength of Mark

                26           The word “TECHSHOP”—which is all that is registered to Plaintiff—is not a strong mark.

                27 “[D]escriptive terms [] are inherently ‘weak’ marks.” Falcon Stainless, Inc. v. Rino Companies,

                28 Inc., 572 Fed.Appx. 483, 485 (9th Cir. 2014) (citing Nutri/Sys., Inc. v. Con–Stan Indus., Inc., 809

08876-00001/11008144.1                                                       Case No. 4:18-CV-01044-HSG (JCS)
                                                                      -18-
                              DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 25 of 31



                  1 F.2d 601, 605 (9th Cir.1987)). The name “TechShop” consists simply of two descriptive terms,

                  2 “tech” and “shop,” smashed together. These words are hardly distinctive in the makerspace

                  3 community. As Mr. Bünger testified, “tech” and “shop” are among the most common words used

                  4 in makerspace names. (Trial Tr. Vol. 6 at 992-995.)

                  5             Indeed, there was evidence of a third party’s use of “Techshop” at a convention in Atlanta

                  6 just a month before trial. Specifically, Odyssey Expo used the name “Techshop” for its

                  7 classrooms, demonstrations, live equipment running on the floor and experts. (TX 1075 at

                  8 DR060496- 499). The convention featured a 33,350 sq. ft. space designated “Techshop” where

                  9 machinery was demonstrated. (TX 1075 at DR060503.)

                10              Thus, TECHSHOP is an inherently weak mark. Plaintiff offered no evidence to the

                11 contrary. Plaintiff offered no expert testimony on infringement generally, or and no evidence at

                12 all on strength of mark specifically.

                13                      2.      Proximity of Goods, Convergence of Marketing Channels, and Likelihood
                                                of Expansion
                14
                                These three factors measure the amount of competition or potential competition between
                15
                         the two parties, see Network Automation, Inc. v. Advanced Sys. Concepts, Inc., 638 F.3d 1137,
                16
                         1150-51 (9th Cir. 2011), and are taken together here because there is no competitive overlap given
                17
                         that Plaintiff has not competed in the market since November 15, 2017. Where two companies do
                18
                         not even compete for the same customers in the same marketing channels, there is unlikely to be
                19
                         confusion between them. See M2 Software, Inc. v. Madacy Entm’t, 421 F.3d 1073, 1084 (9th Cir.
                20
                         2005) (holding that lack of evidence of customer overlap “weighs heavily in the ultimate
                21
                         assessment that there was no triable issue of the likelihood of confusion”). The evidence showed
                22
                         that the two companies never used the same marketing channels or competed for customers.
                23
                         Plaintiff closed its doors on November 15, 2017. (Trial Tr. Vol. 2 at, 125.) Since then, Plaintiff
                24
                         has not operated any makerspace services in the U.S. (Trial Tr. Vol. 2 at 211-212.) There was no
                25
                         evidence that Plaintiff has any intention of reopening. Mr. Rasure did not open a makerspace
                26
                         business until February 19, 2018, when TheShop.build opened its doors—over three months after
                27
                         Plaintiff closed. (Trial Tr. Vol. 5 at741.) Thus, the parties did not offer similar services to
                28

08876-00001/11008144.1                                                          Case No. 4:18-CV-01044-HSG (JCS)
                                                                           -19-
                                 DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 26 of 31



                  1 customers or use similar marketing channels because they were not in business at the same time.

                  2 And, there is no likelihood of expansion given that Plaintiff filed for bankruptcy and presented no

                  3 evidence that it intends to reopen. As to these factors, Plaintiff did not offer any contrary

                  4 evidence. Thus, these factors weigh heavily against a finding of infringement.

                  5                     3.      Similarity of Marks

                  6             The “TECHSHOP” word marks and “TheShop.build” are so dissimilar in sight, sound, and

                  7 meaning that no reasonable jury could find likelihood of confusion as a matter of law. See

                  8 Sleekcraft, 599 F.2d at 351 (“Similarity of the marks is tested on three levels: sight, sound, and

                  9 meaning.”); One Indus., LLC v. Jim O’Neal Distrib., Inc., 578 F.3d 1154, 1165 (9th Cir. 2009)

                10 (“Because the two marks are entirely different, we are satisfied that no reasonable jury could find

                11 a likelihood of confusion”). The two names look different, as can be plainly seen:

                12        Plaintiff’s Word Mark:                           Defendants’ Mark:
                13

                14

                15

                16

                17
                         (TX351; TX352; TX290 at DR056070; Trial Tr. Vol. 5 at 748-750) But, to provide a technical
                18
                         catalog of just some of the differences: “TheShop.build” (thirteen characters) is almost twice as
                19
                         long as “TechShop” (eight characters) and is formatted as a web address with its domain name
                20
                         following a period, while “TechShop” is just an ordinary name. Visually, Plaintiff’s marks are
                21
                         just the word TECHSHOP and so there is nothing visual to compare to “TheShop.build” logo.
                22
                                Plaintiff improperly compared “TheShop.build” to the visual look of Plaintiff’s
                23
                         unregistered logo. Initially, this is improper because Plaintiff’s marks only protect the word
                24
                         “TECHSHOP” in standard characters, “without claim to any particular font, size, or color.”
                25
                         (TX0351, TX0352). Thus, only similarities between the sight, sound, and meaning of the two
                26
                         words are relevant to the analysis. Evidence of Plaintiff’s marks’ appearance on logos or among
                27
                         other design elements is irrelevant as a matter of law, and cannot support a jury verdict of
                28
                         infringement. See Locomotor, 46 F.3d 1142, at *3 (“Where the marks arguably resemble one
08876-00001/11008144.1                                                          Case No. 4:18-CV-01044-HSG (JCS)
                                                                          -20-
                                 DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 27 of 31



                  1 another is in their graphic representation on a logo tag containing numerous unregistered design

                  2 elements, such as banners, color combinations and coats of arms. However, these trade dress

                  3 elements are protected under Section 43(a)’s false designation of origin provision, not under

                  4 Section 32(1)’s trademark infringement provision.”); see also Brighton Collectibles, Inc. v.

                  5 Dynasty Designs, LLC, 2008 WL 11339960, at *5 (S.D. Cal. Sept. 10, 2008) (“Although the

                  6 overall similarity of the products may form the basis for Plaintiff’s claim of trade dress

                  7 infringement, the relevant inquiry on Plaintiff’s trademark infringement claim is the similarity of

                  8 the marks, not the overall similarity of the parties’ products.”). As noted above, Plaintiff asserted

                  9 no trade dress or unregistered mark claim in this case. Supra at 16-17.

                10                 Of course, even if “TheShop.build’s” logo is compared to TechShop’s unregistered logo—

                11 it should not be—the marks do not look similar:

                12        Plaintiff’s Logo:                                  Defendants’ Mark:
                13

                14

                15

                16
                         (TX377; TX290 at DR056070; Trial Tr. Vol. 5 at 748-750.) “TheShop.build” logo is visually
                17
                         very different than Plaintiff’s unregistered logo, using different color writing, different color
                18
                         background, and a different design. Plaintiff completely ignored the logo for “TheShop.build”
                19
                         that has been in use since March 2018 (depicted in the charts above) when presenting its case.
                20
                         The Court will recall that during the entire case, Plaintiff’s counsel displayed the board below to
                21
                         the jury, which notably did not include “TheShop.build” logo Defendants have been using for over
                22
                         a year:
                23

                24

                25

                26

                27

                28

08876-00001/11008144.1                                                            Case No. 4:18-CV-01044-HSG (JCS)
                                                                           -21-
                                   DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                         Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 28 of 31



                  1

                  2

                  3

                  4

                  5

                  6

                  7

                  8

                  9

                10           The two names also sound different (as can be plainly heard): “TheShop.Build” consists of
                11 four syllables beginning with a “the,” and the emphasis is on the words “shop” and “build.”

                12 TechShop consists of two syllables and the emphasis is on the word “tech.” See Reserve Media,

                13 Inc. v. Efficient Frontiers, Inc., 2017 WL 1377591 (C.D. Cal. April 14, 2017) (granting summary

                14 judgment for defendant because of differences in number of words and syllables).

                15           The only similarity of the marks is the word “shop.” But, Plaintiff does not own the word
                16 “shop.” (TX351; TX352.) Both companies use the word “shop” in its ordinary meaning.

                17 Makerspaces are workshops, and it is common to refer to a workshop as a “shop.” Plaintiff cannot

                18 preclude other makerspaces from using the word “shop” in their names. See Karoun Dairies Inc.
                19 v. Los Altos Food Prod. Inc., 107 F. App’x 785, 788 (9th Cir. 2004) (‘The only words of the

                20 marks that are similar are ‘California Cheese,’ which Karoun concedes is an unprotectable

                21 descriptive phrase that lacks secondary meaning. The trademark as a whole is in no way

                22 confusing.”). This factor weighs in favor of finding no likelihood of confusion.

                23                  4.     Actual Confusion
                24           The evidence universally showed a lack of actual confusion between “TheShop.build”
                25 and TECHSHOP. The evidence presented showed that customers sent emails to “TheShop.build”

                26 email address acknowledging that the “former TechShop” was closed (TX-146, TX-731, TX-738),

                27 asking about the “previous owners” (TX-112, TX-727), asking about the status of Defendants’

                28 negotiations to “buy them out” (TX-727), and explicitly acknowledging the “new management”

08876-00001/11008144.1                                                       Case No. 4:18-CV-01044-HSG (JCS)
                                                                     -22-
                              DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                         Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 29 of 31



                  1 (TX-98). Customers even suggested new names for “TheShop.build.” (TX-146.) In contrast,

                  2 Plaintiff did not establish that consumers experienced actual confusion between “TheShop.build”

                  3 and Plaintiff. Despite having months to investigate, access to hundreds of Defendants’ customer

                  4 emails, and access to its own customer list, Plaintiff did not present evidence showing actual

                  5 confusion, or call a single customer willing to testify that they were confused.

                  6          The absence of evidence of actual confusion alone weighs strongly against a finding of

                  7 infringement, especially given that “TheShop.build” has been in business for over 15 months. See

                  8 One Indus., LLC v. Jim O’Neal Distrib., Inc., 578 F.3d 1154, 1165 (9th Cir. 2009) (holding no

                  9 infringement as a matter of law where the trademark owner “has not produced evidence of actual

                10 confusion.”); see also Cutting Edge Sols., LLC v. Sustainable Low Maint. Grass, LLC, 2014 WL

                11 5361548, at *13 (N.D. Cal. Oct. 20, 2014) (“[W]here competing marks have been in use for a

                12 significant period of time, lack of actual confusion is significant.”). Defendants’ affirmative

                13 evidence of a lack of confusion shows all the more clearly that the jury’s finding of infringement

                14 by “TheShop.build” was based on nothing but pure speculation.

                15                  5.      Customer Care

                16           The evidence at trial showed a high degree of customer care in this industry, suggesting

                17 that customers are less likely to be confused. See Trovan Ltd. v. Pfizer Inc., 107 F. App’x 788,

                18 790 (9th Cir. 2004). First, the evidence showed that customers paid significant fees to access
                19 Plaintiff’s services (e.g., TX-354, TX-355), meaning that they are more likely to exercise care

                20 before making a purchasing decision. See Brookfield Commc’ns, Inc. v. W. Coast Entm’t Corp.,

                21 174 F.3d 1036, 1060 (9th Cir. 1999) (holding customer care is higher for expensive items); Am.

                22 DJ Supply Inc. v. Am. Lighting Inc., 2013 WL 12123770, at *7 (C.D. Cal. May 2, 2013) (holding

                23 customers likely to exercise care – and therefore unlikely to be confused – when purchasing items

                24 worth “a couple hundred dollars”); Pinterest, Inc. v. Pintrips, Inc., 140 F. Supp.3d 997, 1019

                25 (N.D. Cal. Oct. 21, 2015) (Gilliam J.) (“the threshold activities required to gain access to the

                26 parties’ services force consumers to exercise more care than they normally would be expected to

                27 take with regard to free products.”). Second, the evidence showed that customers are well-

                28 connected to one another and the larger “maker” community, including through social media, in-

08876-00001/11008144.1                                                       Case No. 4:18-CV-01044-HSG (JCS)
                                                                      -23-
                              DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                         Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 30 of 31



                  1 person town hall meetings, and workshops. (Trial Tr. Vo. 2 at 269-270, 274, 283-288, Vol. 5 at

                  2 756-758.) Emails showed that customers were aware of Plaintiff’s financial troubles and Mr.

                  3 Rasure’s attempts to purchase TechShop. (See, e.g., TX-727, TX-729, TX-738.) Customers’

                  4 involvement in the community shows that they are unlikely to be confused between Plaintiff and

                  5 “TheShop.build.” Again, Plaintiff submitted no evidence suggesting that customers did not

                  6 exercise care in this industry.

                  7                 6.      Defendants’ Intent

                  8          The evidence submitted shows that Defendants made every effort to avoid confusion.

                  9 Defendants made multiple public announcements clearly distinguishing “TheShop.build” from

                10 “TechShop.” (See, e.g., TX-150, TX-290, TX-614.) At the first suggestion that Plaintiff believed

                11 Defendants were infringing by using “TechShop 2.0,” Defendants promptly changed their name to

                12 “TheShop.build” and announced the name change. (TX-321.) On their own initiative and not

                13 prompted by any objection by Plaintiff, Defendants voluntarily stopped using a gear in their logo

                14 after just 3 days. This conduct is inconsistent with a finding that Defendants intended to confuse

                15 customers. See Mattel, Inc. v. MCA Records, Inc., 28 F. Supp. 2d 1120, 1142 (C.D. Cal. 1998),

                16 aff’d, 296 F.3d 894 (9th Cir. 2002) (finding no evidence of intent where defendants “attempted to

                17 disassociate themselves” from plaintiffs’ mark by issuing a disclaimer); Quality Semiconductor,

                18 Inc. v. QLogic Corp., 1994 WL 409483, at *4 (N.D. Cal. May 13, 1994) (finding no evidence of
                19 intent where defendant tried to “design a mark to avoid” potential trademark issues).

                20                                                   ***

                21           Balancing the Sleekcraft factors, no reasonable jury could find that Defendants used the

                22 name “TheShop.build” in a manner likely to cause confusion. Plaintiff did not establish likelihood

                23 of confusion, which is required to prove infringement. 15 U.S.C. § 1114(1)(a). Without evidence

                24 of use in a manner likely to cause confusion, a reasonable jury does not have a legally sufficient

                25 evidentiary basis to find that Plaintiff proved its trademark infringement claims against

                26 Defendants’ use of the name “TheShop.build.” Indeed, there was ample evidence to support the

                27 contrary conclusion—that there was no likelihood of confusion. Thus, Defendants are entitled to

                28 judgment as a matter of law that the name “TheShop.build” does not infringe Plaintiff’s marks.

08876-00001/11008144.1                                                       Case No. 4:18-CV-01044-HSG (JCS)
                                                                     -24-
                              DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                         Case 4:18-cv-01044-HSG Document 254 Filed 08/08/19 Page 31 of 31



                  1                                           CONCLUSION
                  2          Defendants request that the Court grant their motion for judgment as a matter of law and

                  3 enter judgment dismissing the First Amended Complaint with prejudice as set forth above.

                  4

                  5 DATED: July 23, 2019                          By/s/ Andrea Pallios Roberts
                                                                    Ann McFarland Draper (Bar No. 065669)
                  6                                                 courts@draperlaw.net
                                                                    Draper Law Offices
                  7                                                 75 Broadway, Suite 202
                                                                    San Francisco, California 94111
                  8                                                 Telephone: (415) 989-5620
                  9                                                  QUINN EMANUEL URQUHART &
                                                                     SULLIVAN, LLP
                10                                                   Kevin P.B. Johnson (Bar No. 177129)
                                                                     kevinjohnson@quinnemanuel.com
                11                                                   Andrea Pallios Roberts (Bar No. 228128)
                                                                     andreaproberts@quinnemanuel.com
                12                                                   555 Twin Dolphin Drive, 5th Floor
                                                                     Redwood Shores, California 94065-2139
                13                                                   Telephone:    (650) 801-5000
                                                                     Facsimile:    (650) 801-5100
                14
                                                                     Ed DeFranco (Bar No. 165596)
                15                                                   eddefranco@quinnemanuel.com
                                                                     51 Madison Avenue, 22nd Floor
                16                                                   New York, NY 10010
                                                                     Telephone:   (212) 849-7000
                17                                                   Facsimile:   (212) 849-7100
                18
                                                                     John E. Nathan (Pro Hac Vice)
                19                                                   jnathan155@yahoo.com
                                                                     John E. Nathan LLC
                20                                                   1175 Park Avenue
                                                                     New York, NY 10128
                21                                                   Telephone:    (917) 960-1667

                22                                                   Attorneys for Defendants and Counterclaimants

                23

                24

                25

                26

                27

                28

08876-00001/11008144.1                                                       Case No. 4:18-CV-01044-HSG (JCS)
                                                                     -25-
                              DEFENDANTS’ AMENDED RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
